        Case 3:20-cv-05958-WHO Document 23 Filed 02/17/21 Page 1 of 3




 1 JENNIFER T. SANCHEZ (191548)
   MARISA G. HUBER (254171)
 2 MICHELLE L. TOMMEY (196166)
   GIBSON ROBB & LINDH LLP
 3 201 Mission Street, Suite 2700
   San Francisco, California 94105
 4 Telephone:    (415) 348-6000
   Facsimile:    (415) 348-6001
 5 Email:        jsanchez@gibsonrobb.com
                 mhuber@gibsonrobb.com
 6               mtommey@gibsonrobb.com

 7 Attorneys for Defendants/Counter-Claimant
   CHRISTOPHER WOLLEN and
 8 S/Y PURSUIT

 9

10                                     UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12

13 BAY MARINE BOATWORKS, INC., dba                      Case No. 3:20-cv-05399-WHO (DMR)
   SVENDSEN’S BAY MARINE,                               and Related Case No. 20-cv-05958-JD
14
                                                        IN ADMIRALTY
15                    Plaintiff,

16                                                      STIPULATED CONDITIONAL
             v.                                         DISMISSAL AND ORDER
17

18 S/Y PURSUIT, her sails, tackle, appurtenances,
   etc., in rem; and CHRISTOPHER WOLLEN,
19 in personam,

20
                      Defendants.
21

22 CHRISTOPHER WOLLEN,

23                    Counter-Claimant,

24           v.

25 BAY MARINE BOATWORKS, INC., dba
   SVENDSEN’S BAY MARINE,
26
             Counter-Defendant.
27

28

     CONDITIONAL DISMISSAL AND [PROPOSED] ORDER
     Case No. 3:20-cv-05399 WHO; Our File No. 4800.26
        Case 3:20-cv-05958-WHO Document 23 Filed 02/17/21 Page 2 of 3




 1           WHEREAS, Plaintiff and Counter-Defendant Bay Marine Boatworks, Inc. dba Svendsen’s

 2 Bay Marine (“Svendsen’s”) and Defendant and Counter-Claimant Christopher Wollen (“Wollen”)

 3
     have reached a settlement that provides for dismissal of this entire action and the related case with
 4
     prejudice conditioned on the Court issuing an order not only retaining jurisdiction to enforce the
 5
     terms of the settlement but vacating its prior order providing for the arrest and appointment of a
 6

 7 substitute custodian for the vessel S/Y PURSUIT (the “Arrest”).

 8           NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED AS FOLLOWS:

 9       1. The order of Arrest of the S/Y PURSUIT be vacated;
10
         2. Subject to the Court’s entry of an order retaining jurisdiction through June18, 2021, to
11
     enforce the terms of the Parties’ Settlement Agreement, pursuant to F.R.C.P 41(a)(2), the Parties
12
     dismiss their Complaint and Counter-Claim in this Action with prejudice and Wollen dismisses his
13
     Complaint in the related action with prejudice, with each party bearing their own attorney’s fees
14

15 and costs.

16
     Dated: February 16, 2021                           GIBSON ROBB & LINDH LLP
17

18
                                                        /s/ JENNIFER TOMLIN SANCHEZ
19                                                      Jennifer Tomlin Sanchez
                                                        jsanchez@gibsonrobb.com
20                                                      Attorneys for Defendants/Counter-Claimant
                                                        CHRISTOPHER WOLLEN and
21                                                      S/Y PURSUIT

22
     Dated: February 16, 2021                           KENNEDYS CMK LLP
23

24                                                      /s/ JONATHAN W. THAMES
                                                        Jonathan W. Thames
25                                                      Jonathan.Thames@kennedyslaw.com
                                                        Attorneys for Plaintiff/Counter-Defendant
26                                                      Bay Marine Boatworks, Inc. dba Svendsen’s Bay
                                                        Marine
27

28
     CONDITIONAL DISMISSAL AND [PROPOSED] ORDER
     Case No. 3:20-cv-05399 WHO; Our File No. 4800.26                                                    2
        Case 3:20-cv-05958-WHO Document 23 Filed 02/17/21 Page 3 of 3




 1                                                      ORDER

 2           For the reasons stated above in the Parties’ Stipulated Conditional Dismissal, the Court
 3
     finds that the proposed dismissal is proper under Rule 41(a)(2) of the Federal Rules of Civil
 4
     Procedure. IT IS HEREBY ORDERED:
 5

 6           1. With the consent of the Parties, the Court shall retain jurisdiction for the purposes of
 7 enforcing the terms of the Parties’ settlement agreement through June 18, 2021;

 8
          2. The order of Arrest of the vessel S/Y PURSUIT and the appointment of a substitute
 9
   custodian, docket number 6, is vacated;
10
          3. Except as provided for in Paragraph 1, the case captioned Bay Marine Boatworks, Inc.
11

12 dba Svendsen’s Bay Marine v. S/Y/ PURSUIT, her sails, tackle, appurtenances, etc. in rem and

13 Christopher Wollen, in personam, case no. 3:20-cv-05399-WHO (DMR) and the related case

14 captioned Christopher Wollen v. Bay Marine Boatworks, Inc. dba Svendsen’s Bay Marine, case

15
     no. 3:20-cv-05958-JD, are hereby dismissed with prejudice.
16

17
     Dated: February 17, 2021                                                                 _
18                                                          Hon. William H. Orrick
                                                            United States District Court
19

20

21

22

23

24

25

26
27

28
     CONDITIONAL DISMISSAL AND [PROPOSED] ORDER
     Case No. 3:20-cv-05399 WHO; Our File No. 4800.26                                                      3
